Exhibit 10.1

 

This FIRST AMENDMENT TO COMPENSATION AND SERVICES  AGREEMENT is made effective
as of the 1st day of April, 2012,  between ONE LIBERTY PROPERTIES, INC., a
Maryland corporation (“OLP”), and MAJESTIC PROPERTY MANAGEMENT CORP., a Delaware
corporation (“Majestic”).

 

W I T N E S S E T H:

 

WHEREAS, OLP and Majestic entered into that certain Compensation and Services
Agreement dated as of January 1, 2007 (the “Agreement”); and

 

WHEREAS, OLP and Majestic now wish to amend the Agreement to eliminate the
obligation to pay the Chairman of the Board compensation pursuant to the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.                 Change in Compensation of Chairman.  Section 4(d)(i) of the
Agreement is hereby deleted and replaced in its entirety by the following:

 

(i)                Fredric H. Gould, who as the Chairman of the Board of OLP
shall be henceforth compensated as the Chairman of the Board directly by OLP on
terms approved by the Board of Directors of OLP.  It is understood that Fredric
H. Gould is the sole shareholder of Majestic and participates in the profits of
Majestic (which include both revenues from this Agreement as well as revenues
for services provided to other affiliated and unaffiliated entities) and Fredric
H. Gould receives salaries and/or participates in the profits from other
affiliated entities.

 

2.                 Miscellaneous.   Except as specifically set forth herein, the
Agreement is and remains in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to Compensation and Services Agreement as of the date first
hereinabove written.

 

ONE LIBERTY PROPERTIES, INC.

 

 

 

 

By:

/s/ Patrick J. Callan, Jr.

 

 

Patrick J. Callan, Jr., President

 

 

 

 

MAJESTIC PROPERTY MANAGEMENT CORP.

 

 

 

 

By:

/s/ Seth D. Kobay

 

 

Seth D. Kobay, President

 

 

--------------------------------------------------------------------------------

 

 